Proceeding pursuant to CPLR article 78 (transferred to this Court by order .of the Supreme Court, entered in Chemung County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating disciplinary rules prohibiting the refusal of a direct order, verbal interference with an employee, the refusal of staff directions relating to movement and the misuse of State property as the result of an incident in which he was uncooperative with correction officers who were attempting to escort him to recreation. We reject petitioner’s argument that the administrative determination is not supported by substantial evidence in the record. The misbehavior report, prepared by the correction officer who had difficulty with petitioner, as well as the testimony of another correction officer who witnessed the event, provide substantial evidence supporting the determination. Accordingly, the determination is confirmed.
Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.